UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 30, 2012 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-905 PPL Electric Utilities Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-0959590 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure On March 30, 2012, PPL Electric Utilities Corporation (“PPL Electric”) issued a press release announcing that it had filed a request with the Pennsylvania Public Utility Commission for an increase in distribution rates, expected to be effective January 1, 2013.A copy of the press release is furnished as Exhibit 99.1.Furnished as Exhibit 99.2 is a slide summarizing certain factual information underlying PPL Electric’s distribution rate increase request. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press release dated March 30, 2012 announcing PPL Electric Utilities Corporation’s filing with Pennsylvania Public Utility Commission of a request for distribution rate increase. 99.2 - Supplemental slide summarizing certain elements of PPL Electric Utilities Corporation’s request for distribution rate increase. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL ELECTRIC UTILITIES CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Chief Accounting Officer Dated: March 30, 2012
